Order, Family Court, New York County (Michael Gage, J.), entered on or about October 15, 1990, which terminated respondent’s parental rights and which committed guardianship and custody of respondent’s daughter to petitioner, and the Commissioner of Social Services, in order to carry out a plan of adoption, unanimously affirmed, without costs.
Respondent’s failure to stay in contact with her daughter was not excused by her alleged problems with alcohol and drugs (see, Matter of I.R., 153 AD2d 559, 561). Nor was there any showing that the agency discouraged respondent from contacting the child. Abandonment was established by clear and convincing evidence. It is in the child’s best interests to remain with the foster mother, not with respondent, whose capacity to assume parental responsibility is in doubt. We have considered respondent’s remaining contentions and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Wallach, Ross and Smith, JJ.